UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4618


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEBORAH GAIL FROCK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00093-WDQ-1)


Submitted:   June 29, 2010                 Decided:   July 9, 2010


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, for Appellant.    Rachel Miller Yasser, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deborah Gail Frock pled guilty to one count of sex

trafficking      a   minor,    in   violation      of      18   U.S.C.A.      §    1591(a),

(b)(2) (West Supp. 2010).              Her counsel has filed a brief under

Anders v. California, 386 U.S. 738 (1967) asserting there are no

meritorious arguments for appeal but raising for the court’s

consideration whether the district court abused its discretion

denying    the       motion    to     withdraw     the       guilty        plea.     Frock

submitted a pro se supplemental brief in which she claims her

actual innocence, that her plea was unjust and that the agreed

upon sentence was not imposed.                  The Government did not file a

brief.     Finding no reversible error, we affirm the conviction

and   sentence.         We    remand     for    the       purpose    of     correcting    a

clerical error in the judgment.                See Fed. R. Crim. P. 36.

            This      court    reviews    for     an      abuse     of    discretion   the

district court’s denial of the motion to withdraw the guilty

plea.     United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir.

2000).     A defendant bears the burden of demonstrating to the

district    court’s      satisfaction      that       a    “fair     and    just    reason”

supports his request to withdraw.                 Fed. R. Crim. P. 11(h).                We

find Frock did not provide a fair and just reason to withdraw

her plea.        Her claims that she was actually innocent of the

offense    and   that    she    was    pressured       or    coerced       into    pleading

guilty were without factual support.

                                           2
              We further find Frock’s guilty plea was knowing and

voluntary.       Insofar as the district court did not state the

proper maximum term of supervised release or inform Frock of the

conditions of supervised release or the consequences if she were

to violate its terms, we find there was no plain error because

Frock’s   substantial        rights      were    not     violated.          See     United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                           The plea

agreement stated the correct maximum term of supervised release

and the consequences if she failed to follow the conditions.

Accordingly, we affirm Frock’s conviction.

              Frock’s     claim   that    her    sentence      was    not    consistent

with the terms of the plea agreement is without merit.                            She was

sentenced      to   the     agreed    upon       ten    year    statutory         minimum

sentence.      We further note that according to the plea agreement,

the sentencing court was left with the discretion to impose any

lawful term of supervised release.                     There is nothing in the

record to support her claim that she was pressured or coerced

into pleading guilty.         We thus find no error with the sentence.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   Accordingly,       we    affirm       the    judgment     of     the    district

court.    We deny Frock’s motion to withdraw the Anders brief.                          We

note, however, that the judgment reflects Frock pled guilty to

18   U.S.C.    § 2251(a).         Frock   pled        guilty   to    the    superseding

                                           3
information      charging       her     with       a    violation       of     18   U.S.C.

§ 1591(a), (b)(2).        We remand for the purpose of correcting the

clerical error.         See Fed. R. Crim. P. 36.                 This court requires

counsel    to   inform    his    client,         in    writing,    of    her    right    to

petition   the    Supreme      Court    of       the   United    States       for   further

review.    If the client requests a petition be filed, but counsel

believes such a petition would be frivolous, then counsel may

move   this     court    for    leave    to      withdraw       from    representation.

Counsel’s motion must state that a copy thereof was served on

the client.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and    argument         would   not     aid    the    decisional

process.

                                                                AFFIRMED AND REMANDED




                                             4